 


109 HR 3533 IH: To amend the Internal Revenue Code of 1986 to provide that net operating losses shall not be reduced in connection with a discharge of indebtedness in certain chapter 11 bankruptcy cases involving asbestos-related claims.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3533 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Camp introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide that net operating losses shall not be reduced in connection with a discharge of indebtedness in certain chapter 11 bankruptcy cases involving asbestos-related claims. 
 
 
1.Election not to reduce NOLs in connection with discharges of indebtedness in certain asbestos-related bankruptcy cases 
(a)In generalSubsection (b) of section 108 of the Internal Revenue Code of 1986 (relating to reduction of tax attributes) is amended by adding at the end the following new paragraph: 
 
(6)Election not to reduce NOLs in certain asbestos-related title 11 cases 
(A)In generalWith respect to amounts excluded from gross income under subsection (a)(1)(A) by reason of a discharge received in a specified chapter 11 case, this subsection may, at the election of the taxpayer (at such time and in such form and manner as the Secretary may prescribe), be applied to such amounts without regard to paragraph (2)(A) if the aggregate amount of the specified asbestos-related liabilities of the taxpayer exceeds $250,000,000. 
(B)Special rules for affiliated groupsIf the taxpayer is a member of an affiliated group (as defined in section 1504) which files a consolidated return under section 1501, subparagraph (A) shall be applied (for purposes of determining if the aggregate amount of the specified asbestos-related liabilities of the taxpayer exceeds $250,000,000) by taking into account the specified asbestos-related liabilities of each member of such group which is a debtor in a specified chapter 11 case which is jointly administered under chapter 11 of title 11, United States Code, with the specified chapter 11 case of the taxpayer. 
(C)Specified asbestos-related liabilitiesFor purposes of this paragraph, the term specified asbestos-related liabilities means the aggregate amount of claims and demands against the debtor payable from a trust with respect to which an injunction under section 524(g) of title 11, United States Code, is in effect. 
(D)Specified chapter 11 caseFor purposes of this paragraph, the term specified chapter 11 case means a case commenced under chapter 11 of title 11, United States Code, before July 28, 2005, and with respect to which a discharge under such chapter is received on or after such date.. 
(b)Effective dateThe amendment made by this section shall apply to discharges received on or after July 28, 2005, in taxable years ending on or after such date. 
 
